COURT OF APPEALS
SANDEE BRYAN MARION                  FOURTH COURT OF APPEALS DISTRICT                     KEITH E. HOTTLE
  CHIEF JUSTICE                        CADENA-REEVES JUSTICE CENTER                       CLERK OF COURT
KAREN ANGELINI                            300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                        SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                    WWW.TXCOURTS.GOV/4THCOA.ASPX                          TELEPHONE
PATRICIA O. ALVAREZ                                                                        (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                              FACSIMILE NO.
  JUSTICES                                                                                  (210) 335-2762


                                             August 5, 2015


       Andrew Warthen                                             Michael D. Robbins
       Paul Elizondo Tower                                        Appellate Public Defender's
       101 W. Nueva St.                                           Office
       San Antonio, TX 78205                                      101 W. Nueva, Suite 310
       * DELIVERED VIA E-MAIL *                                   Paul Elizondo Tower 1
                                                                  San Antonio, TX 78205
                                                                  * DELIVERED VIA E-MAIL *


       RE:    Court of Appeals Number:   04-15-00018-CR
              Trial Court Case Number:   2013CR10281
              Style:                     Charles Anthony Lherault v .The State of Texas


       Dear Counsel:

              The above cause has been set for formal submission ON BRIEFS ONLY before this
       Court on Wednesday, September 2, 2015, before a panel consisting of Chief Justice Sandee
       Bryan Marion, Justice Karen Angelini, and Justice Jason Pulliam.

                                                        Very truly yours,
                                                        KEITH E. HOTTLE, CLERK

                                                        ____________________________
                                                        Cynthia A. Martinez
                                                        Deputy Clerk, Ext. 53853